Collins, J.
There is no' substantial difference between the facts in this case and those recently considered in Finch v. Northern Pac. R. Co., 47 Minn. 36, (49 N. W. Rep. 329,) or in the rules of law which govern. There the plaintiff, unable to buy a ticket at the station where he boarded a passenger train, the office being closed, was obliged to leave the train because he refused to pay a small sum demanded by the conductor in good faith, and in accordance with a rule of the railway company, in addition to the regular fare. Here the plaintiff had purchased a ticket, and had obtained, as he supposed, and as required by a regulation of defendant corporation, a permit to ride upon the freight train in question. He was compelled to leave the train because of a defect in the permit in that certain blanks therein were not filled, wholly the fault of defendant’s station *487agent from whom it was obtained. This was shortly after five o’clock in the morning of November 13, 1890, and plaintiff was obliged to wálk back to.the station at which he took the train, — not to exceed two miles, — reaching there about six o’clock, his residence being in the immediate vicinity of the station house. The morning was dark and foggy, but it was not shown that he was specially inconvenienced by this or any other fact. The expulsion from the train was wrongful and unwarranted, but the conductor acted in perfect good faith, and in a gentlemanly manner, as did the plaintiff when informed that his permit would not be honored. It was not claimed that the plaintiff suffered in mind or body, or that he sustained any loss, except as might be inferred from the bare fact that he was prevented from making a journey to a station ten miles distant at that particular time, and was obliged to return some two miles on foot, carrying his luggage — a heavy satchel — in his hand. As stated by the learned trial court in its charge to the jury, it was a case in which compensatory damages only could be allowed, and yet the verdict of the jury was for $250. A verdict for such an amount as compensation was excessive, and clearly the result of an unjust prejudice against defendant. As was remarked in Finch v. Northern Pac. R. Co., supra, the amount to be awarded as damages in cases of this character is in the reasonable, but not unlimited, discretion of the jury, and when reducing the verdict therein, it was expressly stated that we did not assume to fix the sum of $250 as a standard for the guidance of trial courts in this kind of actions. The broad intimation was that, as reduced, the verdict was for a greater sum than would be tolerated should another case, not materially different on the facts, be presented.
(Opinion published 52 N. W. Rep. 966.)
Order reversed.